UNITED STATES DISTRICT COURT                                                FILED
EASTERN DISTRICT OF NEW YORK                                                CLERK
-------------------------------------------------------X
The Estate of LANA KEENAN,                                         7/29/2019 5:14 pm
PADRAIG KEENAN, SARA KEENEN,                                          U.S. DISTRICT COURT
PIERCE KEENAN, a minor child, and                                EASTERN DISTRICT OF NEW YORK
DAMIEN KEENAN, a minor child,                                         LONG ISLAND OFFICE

        Plaintiffs,                                            Case No. 16-cv-0149 (SFJ)(AYS)
        -v-                                                    Memorandum and Order
                                                               (re: Northwell Defendants 1)
DR. JAMIE HOFFMAN-ROSENFELD, et al.,

         Defendants.
-------------------------------------------------------X
FEUERSTEIN, S., Senior District Judge:

I.      Introduction

     Plaintiffs the Estate of Lana Keenan (“Lana”), Padraig Keenan ( “Father”), Sara Keenan

(“Sara”; together with Father, the “Parents”), Pierce Keenan (“Pierce”), and Damien Keenan

(“Damien”; together with Pierce, the “Brothers”; collectively, with Lana and the Parents, the

“Plaintiffs”) commenced this action against Defendants Dr. Jamie Hoffman-Rosenfeld, s/h/a

Jamie Hoffman-Rosenfeld, as an Individual acting under color of State Law (“Hoffman-

Rosenfeld”), Dr. Ayse Avcioglu (“Avcioglu”), 2 Dr. Mark Adam Mittler, s/h/a Dr. Adam Mittler,

Individually and as a Person Operating Under Color of State Law (“Mittler”), Cristin Gilleran

(“Gilleran”) (hereafter, together with Hoffman-Rosenfeld and Mittler, the “Northwell Trio”),



1
  Together with this Memorandum and Order, the Court is issuing its Memorandum and Order
granting the County Defendants’ Summary Judgment Motion (hereafter, the “County Summary
Judgment Order”). (See ECF No. 180.) The Court assumes the parties’ familiarity with the
County Summary Judgment Order and incorporates by reference herein the terms of art defined
therein.
2
  Other than in a footnote, Defendant Avcioglu is not mentioned in Plaintiffs’ Opposition. (See
Opp’n at 9, note 3.) Accordingly, any § 1983 claims against her are deemed waived. (See
County Summary Judgment Order, Part III(B)(4) (discussing waiver of claim when plaintiff fails
to argue in support of such claim, and collecting cases).)
                                                           1
Southside Hospital (“Southside”), Northwell Health System, s/h/a Northwell Health

(“Northwell”), Long Island Jewish Medical Center, s/h/a Cohen Children’s Medical Center

(“CCHC”) (hereafter, together with Southside and Northwell, the “Northwell Hospital

Entities”)(collectively, the “Northwell Defendants”), among other defendants, alleging, inter

alia, various civil rights claims pursuant to 42 U.S.C. § 1983. (See generally Complaint (ECF

No. 1); Amended Complaint (ECF No. 108).) Presently before the Court is the Northwell

Defendants’ motion seeking summary judgment in their favor on all of Plaintiff’s claims

(hereafter, the “Summary Judgment Motion”) (see ECF No. 148; see also Mem. of Law in Supp.

of Mot. Summ. J. (ECF No. 148-20) (hereafter, “Support Memo”)), which Plaintiffs oppose

(hereafter, “Opposition” or “Opp’n”) (see ECF No. 150 3). For the reasons that follow,

Defendants’ Summary Judgment Motion is GRANTED.


II.      Background

         A. Factual Background 4

         After a belated, home-based New Year’s celebration with friends (see NW 56.1

Statement, ¶¶15, 17, 19-20), in the early morning of January 3, 2014, the Keenan family

members awoke and, between 7:00 a.m. and 8:00 a.m., Mother began breastfeeding three-month-



3
    Plaintiffs’ Opposition was also filed as ECF No. 151.
4
  Unless otherwise indicated, the facts are taken from the Northwell Defendants’ Local Rule
56.1 Statement (hereafter, the “NW 56.1 Statement”)(see ECF No. 148-5), and Plaintiffs’ Local
Rule 56.1 Statement (hereafter, “Plaintiffs’ 56.1 Statement”)(see ECF No. 151-1). Unless
otherwise stated, a standalone citation to a Rule 56.1 Statement denotes that either the parties
have, or the Court has, determined the underlying factual allegation to be undisputed. Citation to
a party’s Rule 56.1 Statement incorporates by reference the documents cited therein, if any.
Pinpoint citation to the Northwell’s 56.1 Statement will use the paragraph symbol (“¶”) before
the cited paragraph, while pinpoint citation to paragraphs in the Plaintiffs’ 56.1 Statement will be
connoted by bracketed numbers (e.g., “[#]”). (See also infra at note 12.)

                                                 2
old Lana. (See id., ¶23.) After finishing feeding, Lana feel asleep. (See id., ¶24.) At

approximately 9:15 a.m., Mother went downstairs to cook breakfast, leaving Lana alone, on her

back, and in the middle of the Parents’ bed. (See id., ¶25.) Father went outside to shovel snow.

(See id., ¶26.) “Nobody went upstairs to check on [Lana] for as much as an hour and forty-five

minutes until after [Father] was called back into the home for breakfast.” (Id., ¶27.)

       “After entering the home, [Father] immediately went upstairs and found [Lana] face-

down on the bed in vomit [and] on her stomach.” (Id., ¶28; cf., Plaintiffs’ 56.1 Statement, [1].)

She was not breathing. (See id., ¶¶29, 31, 42; cf., Plaintiffs’ 56.1 Statement [1], [2].) Father

carried Lana downstairs where CPR was performed on the infant, getting her to breathe again.

(See id., ¶¶31-33; cf., Plaintiffs’ 56.1 Statement, [2].) Thereafter, Lana was transported by

ambulance to Southside. (See id., ¶¶35, 39; cf., Plaintiffs’ 56.1 Statement, [3].) According to the

ambulance call report, inter alia, Lana “began to regain more consciousness during transport and

began to cry, no other findings upon exam,” and had a “strong brachial pulse.” (See id., ¶7

(internal quotation marks omitted).)

       Lana was taken to the hospital’s Emergency Department (“ED”) at 11:17 a.m. (see id.,

¶39; see also Plaintiffs’ 56.1 Statement, [3]), and, after being triaged, was administered Narcan.

(See id., ¶42; see also Plaintiffs’ 56.1 Statement, [5].) Thereafter, the attending ED doctor

ordered tests be performed on Lana’s blood, which “all evidenc[ed] severe metabolic acidosis,

which is a life-threatening condition.” (Id., ¶43.) Subsequently, “[s]everal medications were

administered prior to and concurrent with [Lana]’s intubation,” i.e., Ativan, Versed, Lidocaine,

and Propofol. (Id., ¶44; see also Plaintiffs’ 56.1 Statement, [5].) Additionally, “[a]mong the

tests ordered and performed at Southside was a brain computerized tomography scan (“CT

scan”) without contrast, entered at 11:54 AM, and performed after 12:56 PM. The CT scan was


                                                 3
read by Yasser Mir, MD, the attending radiologoist, at 1:09 PM.” (Id., ¶48.) His findings “were

suspicious for early global hypoxic injury” and, therefore, he recommended an MRI. (Id., ¶49;

cf., Plaintiffs’ 56.1 Statement, [6] (“At 1:09 p.m., a CT scan of Lana’s brain showed early signs

of Hypoxic Ischemic Encephalopathy (HIE), a condition caused by lack of oxygenated blood

flow to the brain.”). Later that day, Lana was transferred to CCHC, a level one pediatric trauma

center which handles complex trauma cases (see id., ¶ 51; see also Plaintiffs’ 56.1 Statement, [8],

[9]), where she was admitted and remained through her death on February 6, 2014. (See id., ¶¶

53, 54.)

        Ophthalmology resident Jing Lee, MD: evaluated Lana on January 3, 2014 at 4:40 p.m.

(see id., ¶56); found “two retinal hemorrhages of the left eye described as: (1) retinal hemorrhage

with central whitening, and (2) flame shaped sub-retinal hemorrhage” (id.); and, discussed those

findings with attending physician Majida Gaffar who, after evaluating Lana on January 4, 2014,

“confirmed the presence of two faint intra-retinal hemorrhages, without peripheral hemorrhage.”

(Id., ¶57.)

                       Also on January 3, 2014, [Lana] was evaluated by a
               pediatric neurology fellow and pediatric attending physician. The
               examinations documented that [Lana] was intubated, sedated, and
               required pressor support after administration of Propofol and
               Versed prior to and during intubation induction. Also documented
               was a reported history of eye deviation, but the examination was
               limited secondary to the paralytics administered. The plan
               included performing an EEG on January 4, 2014, and to monitor
               for continued seizure activity.

(Id., ¶58.) Later that evening, at approximately 11 p.m., a social worker documented that she

consulted with Hoffman-Rosenfeld, the pediatric abuse specialist, and that the Parents were

made aware of the availability of social work services and support. (See id. ¶59.)




                                                4
       On January 4, 2014, a CT scan revealed Lana had worsening HIE with cerebellar infarcts

(hereafter, the “January 4th Scan”). (See id., ¶60 (referencing Sharon Dial, MD, a Pediatric

Intensive Care Unit (“PICU”) intensivist).) That morning, Hoffman-Rosenfeld consulted with

the Parents, including repeating “the pertinent history from Southside” and “the finding of retinal

hemorrhages”. (Id., ¶61.) Her “physical examination of the infant was unremarkable, although

she documented that on examination by the ophthalmology resident, two retinal hemorrhages

were detected; they were awaiting further examination by the attending physician.” (Id., ¶64.”)

Hoffman-Rosenfeld’s notes further indicate that she explained to the Parents: “that many tests

were going to be done to help understand the etiology of this episode and that a comprehensive

evaluation for traumatic injury was being conducted because traumatic injury was part of the

differential diagnosis . . . that there was unexplained hypoxic ischemic encephalopathy in an

infant who was previously well” (id., ¶ 65); and “if injury or a marker of possible injury, for

example, retinal hemorrhages, [is] found, a report to the New York State Central Registry might

be made – and that the [Parents] expressed understanding” (id., ¶66).

       Later that afternoon, a physician assistant: evaluated Lana; noted, inter alia, that the

January 4th Scan “showed infarcts with global ischemic injury” and “no signs of head trauma”;

and discussed the case with Mittler, the neurosurgery attending physician, who opined that

Lana’s “prognosis was extremely poor”. (Id., ¶¶67, 68.) Mittler, inter alia: spoke about Lana’s

case with Hoffman-Rosenfeld and Dr. Dial; agreed with the plan to conduct an MRI of Lana’s

brain; and “opined that[,] as the event etiology remained unclear, non-accident injury must be

included in the diagnosis.” (Id., ¶¶68, 69.)

       Also on January 4, 2014, “[a]fter consulting with . . . Hoffman-Rosenfeld, social worker

Elyse Davidson, MSW[,] contacted the Statewide Central Register of Child Abuse and


                                                 5
Maltreatment and made a mandated report of suspected child abuse based on [Lana]’s

condition.” (Id., ¶ 70.) Sometime thereafter, a CPS employee arrived at Lana’s bedside to meet

the Parents (see id., ¶ 72), as did members of the Suffolk County Police Department to interview

them (see id., ¶73).

        On January 5, 2014, Mittler, together with a PICU doctor, had a discussion with the

Parents addressing “the evolution of HIE with brain swelling and herniation” as well as Lana’s

“grim prognosis”. (Id., ¶74.) He also reviewed a CT scan performed that day, leading to his

reconfirmation “that there was no neurosurgical intervention that would provide benefit.” (Id.,

¶77; see also id., ¶75 (discussing CT scan interpretation by Dr. Nguyen), ¶77 (“Mittler

personally evaluated the infant on January 6, 2014 and restated his findings.”).)

        On January 6, 2014, “Hoffman-Rosenfeld re-consulted . . . and documented that two

unilateral retinal hemorrhages were seen, and although the pattern was nonspecific and although

traumatic injury was in the differential diagnosis, they were not conclusive evidence of trauma or

abuse.” (Id., ¶ 78.) CPS employees Peterson and Pidel “were both provided a medical update.”

(Id., ¶79.) Thereafter, various CPS personnel participated in a case conference regarding Lana

during which information from Hoffman-Rosenfeld was presented, to wit: Hoffman-Rosenfeld’s

“assessment of the infant was ‘inconclusive’”; “there was no conclusion of child abuse”; and that

the doctors “were continuing to assess for possible organic causes of [Lana]’s condition” (id.,

¶80).

        On January 7, 2014, an MRI was performed on Lana (see id., ¶81 (“The plan was to do

an MRI of the head, neck and spine.”), ¶ 82 (discussing MRI scan interpretation by Dr.

Warshall)), as was an MRV (i.e., Magnetic Resonance Venography) (see id., ¶¶83, 84




                                                 6
(discussing MRV interpretation by Dr. Warshall)), and a skeletal survey (see id., ¶85 (discussing

skeletal survey interpretation by Dr. Collins)).

       On the morning of January 8, 2014, Lana’s MRI was reviewed “with neuroradiologists

Dr. Warshall, Dr. Alan Johnson and Dr. Barry Shpizner, pediatric neurology attending physician

Dr. Laurta, and Dr. Mittler’s partner, pediatric neurosurgeon Dr. Steven Schneider.” (Id., ¶87.)

Further, Hoffman-Rosenfeld re-evaluated Lana and, after the MRI review, meet with the Parents

“along with Dr. Siegel, PICU intensivist Dr. Glater, and PICU social worker Cristen Gilleran,

LCSW.” (Id., ¶87.) The Parents questioned whether Lana’s injuries could have happened: from

her head flopping back when Father carried her downstairs; from Father giving her blows on the

neck when trying to revive her; when a police officer slipped on a wet floor when he was

carrying Lana from the house; or by one of Lana’s Brothers possibly going upstairs and injuring

the baby. (See id., ¶ 88.) In response, “Hoffman-Rosenfeld explained that in any scenario this

injury was not explained by those mechanisms;” rather, “this type of neck injury could be from

hyperreflexia or hypertension as seen with shaking.” (Id., ¶89.) Further, since “the findings in

the neck indicated a traumatic injury”, that information would be communicated to CPS, which it

was. (See id., ¶¶89-90.)) Mittler’s similar findings were, likewise, conveyed to CPS. (See id.,

¶¶91-92.)

       Thereafter,

               CPS made a decision to initiate proceedings [i.e., filing the Pre-
               Petitions] in the Family Court naming the [Parents] as respondents.
               Dr. Hoffman-Rosenfeld was consulted for her medical input
               beforehand, along with police and other persons that CPS spoke to,
               but was not present when CPS employees reached their decision to
               proceed in Family Court. Dr. Hoffman-Rosenfeld opined that the
               injuries evidenced by the assessment and diagnostic imaging were
               consistent with a traumatic injury, and absent a reported or
               identified history of accidental trauma, non-accidental trauma
               could not be ruled out.

                                                   7
                       Dr. Hoffman-Rosenfeld had no foreknowledge that CPS
                was going to be instituting proceedings against the [Parents] in the
                Family Court.

(Id., ¶¶93-94.) Orders of Protection were issued on January 9, 2014 which, inter alia, prevented

the Parents from having any contact with Lana other than a visit for her christening. (See id.,

¶96; see also id., ¶ 95 (Brothers directed to be place in custody of their maternal grandparents);

cf., Plaintiffs’ 56.1 Statement, [12].)

        On January 10, 2014, Gilleran provided CPS’s Peterson with an update regarding Lana.

(See id., ¶97.) On January 13, 2014, CPS caused Petitions to be filed with Family Court

commencing the Protective Proceedings against the Parents. (See Plaintiffs’ 56.1 Statement, [13]

(“On January 13, 2014, a petition alleging severe abuse was filed in the Family court alleging

that Lana sustained widespread bleeding in her brain, spinal cord injury, and injuries to her neck

ligaments and further, that the injuries are those as seen when shaking an infant.”); see also

County Summary Judgment Order at 4-5. 5) Thereafter, on January 16, 2014, another hearing

was held in Family Court, after which the Family Court judge “ordered that the [Parents] would

be permitted to be present at the hospital when [Lana] was declared brain dead and that both they

and [Lana]’s maternal grandparents would be permitted to stay with the decedent at the hospital

until she was brought to the morgue.” (NW 56.1 Statement, ¶100.)




5
  See Fed. R. Civ. P. 56(c)(3) (“The court need consider only the cited materials, but it may
consider other materials in the record.” (emphasis added)). The Court notes that while the
Northwell Defendants do not mention the January 13th filings of the Petitions in their Rule 56.1
Statement, it is not a disputed fact and is included to provide a more complete chronology of the
relevant events.
                                                 8
       Lana passed away on February 6, 2014. (See id., ¶¶107-108; Plaintiffs’ 56.1 Statement,

[14].6) On February 9, 2014, City Medical Examiner Dr. Kia Newman (hereafter, “Medical

Examiner”) performed an autopsy on Lana’s body. (See id., ¶109; cf., Plaintiffs’ 56.1 Statement,

[14].) The stated “cause of death was complication of anoxic ischemic encephalopathy of

undetermined etiology and the manner of death was undetermined.” (Id., ¶113.) “Nothing

contained in the autopsy contradicted the clinical findings made during the course of [Lana]’s

care and treatment.” (Id., ¶112.)

       A trial was held in Family Court 7 to determine whether the Brothers were subject to

derivative abuse and neglect. (See id., ¶ 116; see also Family Court Order at 1, attached as Ex. Y

(ECF No. 161-3) to Rosof Decl.) In addition to Drs. Johnson and Mittler testifying (see id.),

Hoffman-Rosenfeld testified at the trial 8 that Lana’s “injuries were consistent with non-

accidental trauma, in light of the objective findings on diagnostic imaging prior to [her] death.”

(Id., ¶117.) She “did not testify as to any particular diagnosis, assign a medical diagnosis of

child abuse, or attribute [Lana]’s injuries to a specific individual or moment in time.” (Id.)

       While the Family Court judge found “[t]he [P]arents [did] not provide[] a sufficient

explanation for Lana’s neck/ligamentous injury,” there was also “insufficient evidence to prove

that Lana suffered from a traumatic neck injury.” (Family Court Order at 24.) Indeed, as the



6
  While the Northwell Defendants indicate Lana passed away on February 7th, the Court has
determined to recognize the February 6th date identified by the Plaintiffs, noting the difference
in date is immaterial to its determination of the Summary Judgment Motion.
7
  Although non-dispositive to the present Motion, for clarity the Court notes that there were
actually two trials, with the second Family Court trial being necessitated by the recusal of the
judge presiding over the initial trail on the Petitions. (See NW 56.1 Statement, ¶ 116.)
References hereafter to the Family Court trial are to the second trial.
8
  During the Family Court trial, “[a]ll counsel stipulated to these doctors being recognized as
experts in their field.” (Family Court Order at 12.)
                                                 9
Family Court judge wrote, while “[t]he credible medical testimony indicated there were ‘signs of

trauma’ or that ‘trauma is highly suspicious,’” (id.), as Dr. Johnson testified, “the best way to

determine whether there is ligament injury is through an autopsy.” (Id. at 23.) Since the Medical

Examiner “took special care to preserve the tissues and ligaments surrounding the neck” and

“specifically looked for signs of traumatic injury,” but “found none” (id. at 24; see also NW 56.1

Statement, ¶118 (“Placing particular emphasis on the autopsy report and testimony of [the

Medical Examiner], who was called as a court witness . . . , the [Family C]ourt found that the

manner of [Lana]’s death was undetermined.”)), the Family Court ultimately found, inter alia,

that the County Defendants had “failed to establish by a preponderance of the evidence that Lana

[] was an abused, severely abused or neglected child.” (Id. at 25-26; see also NW 56.1

Statement, ¶121; cf., NW 56.1 Statement, ¶120 (stating that the Family Court found is did “no[t]

need to reach the issue of whether there was neglect in this particular case” because the Brothers’

needs were “significantly different” from the “special circumstance . . . that were specific only to

Lana”).) The Petitions against the Parents were ordered dismissed (id. at 26) and the Brothers

were returned to their Parents (see Plaintiffs’ 56.1 Statement, [16]).

       B. Procedural History

       Alleging medical malpractice and civil rights violations, on January 12, 2016, Plaintiffs

commenced this action (see ECF No. 1), which was originally assigned to District Judge Wexler

(see ECF No. 1-1.). On June 27, 2016 and pre-answer, the Northwell Defendants moved to

dismiss the Complaint pursuant to Rules 12(b)(1) & (6) of the Federal Rules of Civil Procedure

(see ECF Nos. 59 (Notice of Motion to Dismiss), 60 (Motion to Dismiss)). Thereafter, on

October 5, 2016, the Plaintiffs sought permission to amend their Compliant. (See ECF No. 83.)

While the Northwell Defendants’ dismissal motion and Plaintiffs’ amendment motion were


                                                 10
pending, Judge Wexler recused himself from the case, which was randomly reassigned to the

undersigned. (See Case Docket, Dec. 13, 2016 ELECTRONIC ORDER OF RECUSAL).

Thereafter, this Court scheduled a December 19, 2016 Status Conference. (See Case Docket,

Dec. 14, 2019 NOTICE of Hearing.)

       At the December 19th Status Conference, among other things, this Court terminated all

pending dismissal motions with leave to refile as summary judgment motions upon close of

discovery; a September 11, 2017 discovery deadline was set. (See Case Docket, Dec. 19, 2017

Minute Order (ECF No. 96).) Thereafter, on March 14, 2017, the Magistrate Judge entered an

order granting Plaintiffs’ motion to amend their complaint and directing Plaintiffs’ counsel “to

serve and file the amended complaint forthwith.” (Case Docket, Mar. 14, 2017 ELECTRONIC

ORDER (AYS).) On March 27, 2018, Plaintiffs filed their Amended Complaint (see ECF No.

108) raising numerous claims, including several § 1983 claims, to wit:

               1. pursuant to § 1983, the malicious prosecution of Parents by
               certain County Defendants, allegedly prompted by “Hoffman-
               Rosenfeld, acting as a civilian and under color of law, [who] was
               instrumental in the commencement, investigation, and continuation
               of” the Protective Proceedings, and with Hoffman-Rosenfeld
               allegedly “tampering with a witness in order to create the
               appearance of probable cause by attempting to persuade the
               Queens [County] Medical Examiner to alter her findings” (see
               Count 1; id., ¶¶181, 188);
               2. pursuant to § 1983, and as to the Northwell Defendants, abuse
               of process based on their alleged “manipulate[ion of] medical
               conclusions and records in order to file and continue the false and
               phony ‘Shaken Baby’ accusation offered so as to cover up their
               gross malpractice in their treatment of Lana,” as well as the alleged
               “false and misleading statements and testimony [of Hoffman-
               Rosenfeld and Mittler] during the course of the Family Court
               proceedings and investigation (see Count 2; id., ¶¶201, 203);
               3. pursuant to § 1983, a conspiracy to permit and condone the use
               of false and misleading testimony against the Parents during the
               Protective Proceedings, as well as the alteration and manipulation
                                                11
               of medical records, the use of which interfered with the Plaintiffs’
               constitutional rights, i.e., freedom of association and the
               fundamental rights inherent in the familial relationship (see Count
               3);
               4. pursuant to § 1983, the intentional violation of Plaintiffs’
               constitutional rights to familial association rights because of
               Lana’s and the Brothers’ removal from their Parents’ custody (see
               Count 4);
               5. pursuant to § 1983, a Monell claim based on the alleged
               adopted custom and practice of CPS and DSS of having private
               citizens – in this case, Hoffman-Rosenfeld – perform their
               investigative work, upon which CPS and DSS rely, and which
               resulted in constitutional injury (see Count 5); and
               6. pursuant to § 1983 (and state law), a claim of false
               imprisonment based on Hoffman-Rosenfeld, acting under color of
               law, being instrumental in “the obtaining of Orders of Protection
               and removal of the children” (see Counts 6, 11-15).

On April 10, 2017, the Northwell Defendants answered the Amended Complaint denying the

majority of Plaintiffs’ allegations and raising various affirmative defenses. (See ECF No. 111.)

On February 2, 2018, the Northwell Defendants moved for summary judgment in their favor as

to all the claims raised by Plaintiffs. (See Support Memo at (unnumbered) 1.)

       C. The Parties’ Positions

               1. The Defendants’ Position 9

       The Northwell Defendants assert that this case is “in essence an attempt by [Lana]’s

parents to shift the blame for their daughter’s unquestionably heartbreaking death to alleged

‘medical malpractice’ by the Northwell Defendants, who attempted to save her life but were



9
  In moving for summary judgment, the Northwell Defendants initially raised an argument that
this Court lacked subject-matter jurisdiction over this lawsuit (see Support Memo at 2-3, 4-5),
but have subsequently withdrew that argument (see Reply at 1, note 2). Further, only the
Northwell Defendants’ arguments regarding Plaintiffs’ § 1983 causes of action are discussed
herein. (See also at p. 47 (discussing the Court’s determination to decline supplemental
jurisdiction over Plaintiffs’ state law causes of action).)
                                                12
prevented from doing so by the severity of the injuries she sustained at home before she ever

entered their care.” (Support Memo at 2).) In essence, the Northwell Defendants argue that the

Plaintiffs are trying to morph their “garden-variety claims of medical malpractice” into a “civil

rights lawsuit (requesting attorney’s fees pursuant to 42 U.S.C. § 1988)” by weaving “a circular

tale of a conspiracy between child-abuse-identification and prevention specialists and

governmental child-care protection agencies to ‘frame’ [P]laintiffs as part of a ‘cover up’ of their

respective purported institutional failings.” (Id.) However, since there is no evidence that any

Northwell Defendant acted under color of state law, all of Plaintiffs’ § 1983 claims against them

should be dismissed. (See id. at 5-6.) Alternatively, if they are found to have been acting under

color of state law, the Northwell Defendants claim qualified immunity should shield them from

any § 1983 liability. (See id. at 6-8.)

       More particularly, the Northwell Defendants contend that there is no evidence supporting

Plaintiffs’ claimed conspiracy, rendering their abuse of process and conspiracy causes of action

(i.e., Second and Third Causes of Action) unsustainable. (See id. at 8-11.) Asserting that the

Plaintiffs’ conspiracy theory is convoluted (see id. at 9), the Northwell Defendants state that: its

employees are mandatory reporters of suspected abuse (see id.); Hoffman-Rosenfeld testified

that Lana’s unexplained severe injuries were “consistent with” non-accidental trauma, but “she

did not offer any particular diagnosis, assign a medical diagnosis of child abuse or attribute

[Lana]’s injuries to a specific individual or moment (id. at 10 (citing Northwell’s 56.1 Statement,

¶117)); and “there is no evidence that any Northwell Defendant witnesses at the [Family Court]

trial, or any other witness, committed perjury, or that the Northwell Defendants altered and

manipulated the contents of medical records, filed false records with the County, or tampered

with witnesses” as alleged (id. (citing Amended Complaint, ¶¶ 314, 316, 210-12)). They argue:


                                                 13
“This is not the stuff of conspiracy.” (Id.) Rather, at most, what Plaintiffs have done is “alleged

two distinct intra-corporate conspiracies,” i.e., one amongst the Northwell Defendants to protect

themselves from being sued for medical malpractice, and another one amongst the County

Defendants to suppress their own malfeasance in continuing the Protective Proceedings, which

conspiracies are divergent and do not evidence any agreement among those parties. (See id. at

11.)

          Moreover, in addition to lack of state action and, alternatively, entitlement to federal

qualified immunity, the Northwell Defendants argue that as to the § 1983 malicious prosecution

claim: (1) it is not clearly established in the Second Circuit whether a civil proceeding in Family

Court can give rise to a malicious prosecution claim (see id. at 12 (citing Washington v. County

of Rockland, 373 F.3d 310, 315-16 (2d Cir. 2004); Orlik v. Duchess County, 603 F. Supp.2d 632,

649 (S.D.N.Y. 2009)); (2) probable cause existed at the time the Protective Proceedings were

instituted (see id. at 14-15 (citing Cornejo v. Bell, Nos. 04-cv-341, 06-cv-2910, 2008 WL

5743934, at *12 (E.D.N.Y. May 19, 2008); Oka v. County of Suffolk, No. 11-cv-2578, 2015 WL

918762, at *8-9 (E.D.N.Y. Mar. 2, 2015)); and (3) “although the Family Court petitions were

dismissed in a technical sense, they were not exactly ‘terminated in the plaintiff’s favor,’

substantively as required to make out a claim” (id. at 15 (bold and italic emphasis in Support

Memo)(quoting Allen v. Antal, No. 12-cv-8024, 2014 WL 2526977, at *16 (S.D.N.Y. Mar. 13,

2014)).

          As to Plaintiffs’ § 1983 abuse-of-process claim, in addition to the absence of a conspiracy

(see supra), the Northwell Defendants posit that they are entitled to summary judgment: (1)

“’because the abuse of civil process may not give rise to a claim of abuse-of-process . . . under

Section 1983 . . . .’” (Id. at 16 (quoting Douglas v. N.Y.S. Adirondack Park Agency, 895 F.


                                                   14
Supp.2d 321, 349 (N.D.N.Y. 2012)(emphasis in Douglas)); (2) Hoffman-Rosenfeld was unaware

of CPS’s decision to commence the Protective Proceedings until after the fact (see id. at 17); and

(3) “the theory or conjecture that CPS’s independent governmental decision to commence

proceedings in the Family Court was motivated by a collateral purpose to divert attention from

alleged malpractice at Southside is utterly conclusory and not supported by a shred of evidence.”

(Id.)

        To the extent Plaintiffs assert in their Fourth Cause of Action an intentional violation of

federally protected constitutional rights based on their rights to be together as a family, the

Northwell Defendants argue that the CPS workers had a reasonable basis for bringing the

Protective Petitions (see id. at 18) and “[d]iscovery has uncovered no facts that would suffice to

prove that the actions of the Northwell Defendants, who merely reported suspected abuse and

cooperated as required with governmental authorities, meet th[e] demanding standard” of

demonstrating a “caseworker’s actions were ‘shocking, arbitrary, and egregious.’” (Id. (quoting

Shapiro v. Kronfeld, No. 00-cv-6286, 2004 WL 2698889, at *16 (S.D.N.Y. Nov. 24, 2004)).)

Rather, the Northwell Defendants assert that, given the facts of this case, it would have been a

dereliction of duty of the individual Northwell Defendants to not report the suspected abuse;

hence, “the claim that the Northwell Defendants intentionally violated the Keenans’ substantive

due process rights by communicating and cooperating with CPS is baseless.” (Id. at 19.)

        Regarding the Plaintiffs’ Monell Cause of Action, the Northwell Defendants argue that,

as to them, this claim cannot be sustained because: (1) there are no allegations of a policy or

custom on the part of the Northwell Hospital Entities; (2) there are no allegations that any of the

individual Northwell Defendants was a policymaker (see id.); and (3) there is no evidence of any




                                                 15
policy or custom at Northwell (see id. at 20 10 (“In fact, plaintiffs’ counsel never even examined

Dr. Hoffman-Rosenfeld, Dr. Mittler, Dr. Mir., Dr. Sood or Dr. Avcioglu at their depositions

about any such policy or custom at Northwell to accept delegations of governmental

investigative and prosecutorial powers from the government (Exs. K, L, S, U, J).”)). Therefore,

summary judgment in the Northwell Defendants’ favor as to the Plaintiffs’ Monell claim is

warranted.

         Finally, as to Plaintiffs’ last § 1983 cause of action, fashioned as a claim of false

imprisonment, the Northwell Defendants advance:

                The Complaint is somewhat vague as to who was allegedly falsely
                imprisoned, referring only to a restraint on the Keenan Family
                members’ rights to familial association. To that extent, this claim
                appears duplicative of the substantive due process claim in Count 4
                . . . and as such subject to dismissal as a redundant theory. It is
                also unclear how the Keenans could claim to have been
                “imprisoned” by the issuance of temporary orders of protection.
                To the contrary, case law reflects that in such a circumstance,
                ‘[a]dult Plaintiffs have not been seized . . . .” Estiverne [v.
                Esernio-Jenssen], 833 F. Supp.2d [356,] 380 [(E.D.N.Y. 2012)];
                Emerson [v. City of N.Y.], 740 F. Supp.2d [385,] 392-93[(S.D.N.Y.
                2010)] (dismissing a § 1983 malicious prosecution claim in the
                context of an abuse investigation, where plaintiff father had not
                himself been seized).




10
     The Northwell Defendants also state:

                Indeed, in their prior Rule 12 briefing, plaintiffs confirmed in their
                memorandum of law in opposition to the County’s motion to
                dismiss that plaintiffs are complaining of a “custom policy and
                practice by which CPS wrongfully delegates its investigative and
                prosecutorial powers to civilians . . . which directly resulted in
                constitutional injury.” Because the plaintiffs admitted that their
                Monell claim concerns the County’s policy and custom, it should
                be dismissed against these movants.

(Support Memo at 20 (emphasis in original)(referring to ECF No. 62 at 23).)
                                                   16
(Support Memo at 21.) Further, as Lana was receiving continuous treatment until her death and

not being held solely for investigative purposes, the Northwell Hospital Entities are not subject

to § 1983 liability. (See id. at 21-22 (citing Estiverne v. Esernio-Jenssen, 910 F. Supp.2d 434,

442 (E.D.N.Y. 2012).) Nor can any § 1983 liability be had on this claim regarding the Brothers

since the Parents consented to the Brothers staying with their maternal grandparents. (See id. at

22.)

               2. The Plaintiffs’ Position

        The Plaintiffs counter that “based on the facts, reasons and rationale provided,” the

Northwell Defendants: “clearly crossed the line” from “mere witnesses” to “State actors

operating under color of law”; they are not entitled to any immunity; the Protective Proceedings,

as quasi-criminal matters, satisfy the Fourth Amendment criteria necessary to proceed with §

1983 claims; and, as to Plaintiffs’ “specific claims,” “there are legitimate factual disputes that

only a jury can resolve.” (Opp’n at 1.) Plaintiffs’ counsel contends “Defendants and their

counsel have missed a major point of this litigation,” stating, inter alia:

               [T]his § 1983 action does not turn on whether the medical records
               and imaging reports are correct or “within the standard of care,”
               nor does it turn on whether or not the Northwell Defendants were
               justified in “making a report.” The case turns on whether or not
               the [P]etitions that so clearly impacted Plaintiffs’ Fourth
               Amendment personal liabilities and supplied probable cause were
               false, misleading, or recklessly made and whether or not the State
               actors proceeded with callous indifference to the detriment of the
               Plaintiffs’ civil rights.

(Id. at 2.) They claim their “case is simple: the Northwell Defendants exploited the ignorance,

laziness, and admitted incompetence of the CPS workers, thereby contributing to the creation of

a false and misleading ‘shaken baby’ allegation resulting in Orders of Protection and removal.”

(Id. at 29.)


                                                 17
          Plaintiffs argue “that the source of the false information which led to this emotionally

devasting constitutional violation was, in particular, Northwell Defendants Hoffman-Rosenfeld,

Gilleran and Mittler [(i.e., the Northwell Trio)] who, because of their virtual monopoly over the

medical information, caused this patent constitutional violation by convincing CPS to prosecute

[the Parents].” (Id. at 2-3; see also id. at 10-12.) They assert that the Northwell Trio, acting in

concert with the County Defendants, were “part of the investigative team and an integral part of

the prosecutorial apparatus acting more like detectives than doctors;” and “were State actors

instrumental in the initiation and continuance of the prosecution [of the Protective Proceedings]

and are therefore accountable under § 1983.” (Id. at 25; see also id. at 26 (“A private individual

can also be found to have acted under color of law if the private actor ‘is a willful participant in

joint activity with the State or its agents.’” (quoting Ciambriello v. County of Nassau, 292 F.3d

312, 324 (2d Cir. 2002)); 27.) However, notwithstanding the deference afforded CPS

caseworkers, because of the egregious constitutional harm suffered by the Plaintiffs, the

Northwell Defendants are precluded from raising the shield of qualified immunity. (See id. at

23-25.)

          More specifically and as to their malicious prosecution cause of action (i.e., Count 1),

Plaintiffs focus on Hoffman-Rosenfeld and her alleged malice, supposedly exemplified by her

“unilateral decision to hide the fact that none of the images supported her ‘shaken baby’

allegation.” (Id. at 30 (emphasis in original).) They argue that “malice can be inferred by a lack

of probable cause” and “once the autopsy, ‘the gold standard,’ established no traumatic injury

whatsoever, whatever probable cause that may have existed was erased altogether.” (Id. at 30

(emphasis in original).) Plaintiffs contend, therefore, that Hoffman-Rosenfeld’s “actions were

objectively unreasonable and she acted with malice when making intentionally misleading


                                                   18
statements and withholding evidence.” (Id. at 31 (citing Lowth v. Town of Cheektowaga, 82 F.3d

563, 573 (2d Cir. 1996)).)

        Recognizing that the crux of an abuse of process claim is that “legal process was

instituted to gain a collateral objective” (id. at 31), the extent of Plaintiffs’ argument supporting

their position that their abuse of process claim (i.e., Count 2) “must go to the jury” is that:

                  [T]he collateral objectives are well defined in the Complaint and
                  are a matter of context and common sense and include (i) the need
                  to avoid malpractice liability by obtaining a finding of abuse
                  against Plaintiffs; (ii) the need to avoid County liability by a false
                  conviction and protecting Hoffman-Rosenfeld for economic gain;
                  and (iii) gratification of professional ego and to advance standing
                  as a pediatric abuse specialist. (Exs. “16” and “19”)[.] TADCO
                  Const. Corp. v. Dormitory Auth. of N.Y., 700 F. Supp.2d 253, 271-
                  72 (E.D.N.Y. 2010).

(Id. at 31-32.)

        As for their conspiracy cause of action (i.e., Count 3), relying on the Northwell

Defendants’ statement of the relevant law, 11 Plaintiffs assert: (1) that the Northwell Trio “are

clearly ‘State actors’” thereby establishing the first element of a conspiracy claim; (2) without

citation to the record, that the Northwell Trio intended “to break [the Keenan] family apart by

misuse of the removal proceeding”; and (3) the Northwell Defendants’ failure to disclose certain

medical evidence and their mispresenting other such evidence (citing Ex. 25). (Id. at 32.)

Opaquely, Plaintiffs state, “It is entirely reasonable to conclude that this conspiracy formed over

time and was at its worst following the autopsy.” (Id.) They argue that this cause of action must

be presented to the jury. (See id.)



11
   “To prove a § 1983 conspiracy, a plaintiff must show: (1) an agreement between two or more
state actors or between a state actor and a private entity; (2) to act in concert to inflict an
unconstitutional injury; and (3) an overt act in furtherance of that goal causing damages.”
(Support Memo at 9 (quoting Conte v. County of Nassau, No. 06-cv-4746, 2010 WL 3924677, at
*24 (E.D.N.Y. Sept. 30, 2010)).)
                                                    19
        The extent of Plaintiffs’ argument supporting their claim of an intentional violation of

their constitutional rights to familial association (i.e., Count 4) going before a jury is:

                [h]ere, we have a case where Hoffman-Rosenfeld (i) knew she was
                reporting to CPS; (ii) that CPS would file removal petitions based
                upon her opinions; and (iii) lied and misled the painfully
                incompetent CPS workers. This is all that is necessary to make out
                a case for an intentional violation claim and punitive damages.

(Id.) There is no discussion of applicable law or citation to the record.

        Plaintiffs do not address the Northwell Defendants’ arguments regarding their Monell

cause of action (i.e., Count 5); nor is there any mention of the § 1983 false imprisonment cause

of action (i.e., Count 6) in Plaintiffs’ Opposition.

III.    Discussion

        A. Applicable Law

                1. Motion for Summary Judgment Standard

        “Summary judgment is proper ‘if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.’” ING Bank N.V. v.

M/V TEMARA, IMO No. 9333929, 892 F.3d 511, 518 (2d Cir. 2018) (quoting Fed. R. Civ. P.

56(a)); accord Jaffer v. Hirji, 887 F.3d 111, 114 (2d Cir. 2018). In ruling on a summary

judgment motion, the district court must first “determine whether there is a genuine dispute as to

a material fact, raising an issue for trial.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184,

202 (2d Cir. 2007) (internal quotations and citations omitted); see also Ricci v. DeStefano, 557

U.S. 557, 129 S. Ct. 2658, 2677 (2009) (“On a motion for summary judgment, facts must be

viewed in the light most favorable to the nonmoving party only if there is a ‘genuine’ dispute as

to those facts.” (emphasis added; internal quotations and citation omitted). On a motion for

summary judgment, “[a] fact is material if it ‘might affect the outcome of the suit under the


                                                  20
governing law[.]’” Baldwin v. EMI Feist Catalog, Inc., 805 F.3d 18, 25 (2d Cir. 2015) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

       In reviewing the record to determine whether there is a genuine issue for trial, the court

must “construe the evidence in the light most favorable to the non-moving party,” Centro de la

Comunidad Hispana de Locust Valley v. Town of Oyster Bay, 868 F.3d 104, 109 (2d Cir. 2017)

(quotations, alterations and citation omitted), and “resolve all ambiguities, and credit all factual

inferences that could rationally be drawn, in favor of the party opposing summary judgment.”

Davis-Garett v. Urban Outfitters, Inc., 921 F.3d 30 (2d Cir. 2019) (quotations and citation

omitted); see also Hancock v. County of Rensselaer, 823 F.3d 58, 64 (2d Cir. 2018) (“In

determining whether there is a genuine dispute as to a material fact, we must resolve all

ambiguities and draw all inferences against the moving party.”) “A genuine issue of material

fact exists if ‘the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.’” Pollard v. N.Y. Methodist Hosp., 861 F.3d 374, 378 (2d Cir. 2017) (quoting Anderson,

477 U.S. at 248); accord Nick’s Garage, Inc. v. Progressive Casualty Ins. Co., 875 F.3d 107,

113-14 (2d Cir. 2017). “Where the record taken as a whole could not lead a rational trier of fact

to find for the nonmoving party, there is no genuine issue for trial.” Ricci, 557 U.S. at 586

(quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct.

1348 (1986)); accord Baez v. JetBlue Airways Corp., 793 F.3d 269, 274 (2d Cir. 2015).

       “The moving party bears the initial burden of showing that there is no genuine dispute as

to a material fact.” CILP Assocs., L.P. v. PriceWaterhouse Coopers LLP, 735 F.3d 114, 123 (2d

Cir. 2013) (quotations, brackets and citation omitted); accord Jaffer, 887 F.3d at 114. “[W]hen

the moving party has carried its burden[,] . . . its opponent must do more than simply show that

there is some metaphysical doubt as to the material facts . . . [,]” Scott v. Harris, 550 U.S. 372,


                                                 21
380, 127 S. Ct. 1769 (2007) (quoting Matsushita Elec., 475 U.S. at 586-87), and must offer

“some hard evidence showing that its version of the events is not wholly fanciful[.]” Miner v.

Clinton County, N.Y., 541 F.3d 464, 471 (2d Cir. 2008) (quotations and citation omitted). The

nonmoving party can only defeat summary judgment “by adduc[ing] evidence on which the jury

could reasonably find for that party.” Lyons v. Lancer Ins. Co., 681 F.3d 50, 56 (2d Cir. 2012)

(quotations, brackets and citation omitted). “‘The mere existence of a scintilla of evidence in

support of the [non-movant’s] position will be insufficient’ to defeat a summary judgment

motion[,]” Fabrikant v. French, 691 F.3d 193, 205 (2d Cir. 2012) (quoting Anderson, 477 U.S. at

252); and “[a] court cannot credit a plaintiff’s merely speculative or conclusory assertions.”

DiStiso v. Cook, 691 F.3d 226, 230 (2d Cir. 2012); see also Federal Trade Comm’n v. Moses,

913 F.3d 297, 305 (2d Cir. 2019) (“[A] party may not rely on mere speculation or conjecture as

to the true nature of the facts to overcome a motion for summary judgment.”); Flores v. United

States, 885 F.3d 119, 122 (2d Cir. 2018) (“While we are required to resolve all ambiguities and

draw all permissible factual inferences in favor of the non-moving party, . . . conclusory

statements, conjecture, or speculation by the party resisting the motion will not defeat summary

judgment[.]” (quotations, alterations and citations omitted)); Elliott v. Gouverneur Tribune

Press, Inc., No. 13-cv-055, 2014 WL 12598275, at *2 (N.D.N.Y. Sept. 29, 2014) (“[I]t is well-

settled that a party opposing a motion for summary judgment may not simply rely on the

assertions in its pleadings.” (citing Celotex Corp., v. Catrett, 477 U.S. 317, 324 (1986); further

citation omitted)). Since “there is no issue for trial unless there is sufficient evidence favoring

the nonmoving party for a jury to return a verdict for that party[,] . . . [i]f the evidence is merely

colorable, . . . or is not significantly probative, . . . summary judgment may be granted.”

Anderson, 477 U.S. at 249-50 (quotations and citations omitted).


                                                  22
       Summary judgment is warranted, “after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548 (1986); accord El-Nahal v. Yassky,

835 F.3d 248, 252 (2d Cir. 2016), cert. denied, 137 S. Ct. 2187 (2017); see also Crawford v.

Franklin Credit Mgmt. Corp., 758 F.3d 473, 486 (2d Cir. 2014) (“[W]here the nonmoving party

will bear the burden of proof on an issue at trial, the moving party may satisfy its burden [of

showing the absence of a genuine dispute as to any material fact] by pointing to an absence of

evidence to support an essential element of the nonmoving party’s case[.]” (quotations,

alterations and citation omitted)). “In such a situation, there can be ‘no genuine issue as to any

material fact,’ since a complete failure of proof concerning an essential element of the

nonmoving party’s case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at

322-23; accord Crawford, 758 F.3d at 486; see also Chandok v. Klessig, 632 F.3d 803, 812 (2d

Cir. 2011) (“Where the undisputed facts reveal that there is an absence of sufficient proof as to

one essential element of a claim, any factual disputes with respect to other elements become

immaterial and cannot defeat a motion for summary judgment.”) “The moving party is ‘entitled

to a judgment as a matter of law’ because the nonmoving party has failed to make a sufficient

showing on an essential element of her case with respect to which she has the burden of proof.”

Celotex, 477 U.S. at 323. Accordingly, when “the burden of persuasion at trial would be on the

non-moving party . . . the party moving for summary judgment may satisfy his burden of

production under Rule 56 in either of two ways: (1) by submitting evidence that negates an

essential element of the non-moving party’s claim, or (2) by demonstrating that the non-moving

party’s evidence is insufficient to establish an essential element of the non-moving party’s


                                                 23
claim.” Nick’s Garage, 875 F.3d at 114 (quotations and citation omitted); see also DeRogatis v.

Bd. of Trs. of Welfare Fund of Int’l Union of Operating Eng’rs Local 15, 15A, 15C & 15D,

AFLCIO (“In re DeRogatis”), 904 F.3d 174, 187 (2d Cir. 2018) (holding that when the ultimate

burden of proof at trial would be on the non-moving party, the moving party “may satisfy their

burden of production under Rule 56 by negating an essential element of the [non-moving party’s]

claim, whether by submitting undisputed evidence to that effect or by demonstrating the

insufficiency of the [non-moving party’s] own evidence.” (quotations, alterations and citation

omitted)).

               2. Local Rule 56.1 Statements

       When moving for summary judgment, in addition to complying with the Federal Rule of

Civil Procedure 56, the parties must comply with Local Rule 56.1 of the United States District

Courts of the Southern and Eastern Districts (“Local Rule 56”). As the Second Circuit has

instructed, the Local Rule 56 “requirement is strict”. T.Y. v. N.Y. City Dep’t of Educ., 584

F.3d412, 417 (2d Cir. 2009). Among other things, it:

               requires that any motion for summary judgment be accompanied
               by a list of the “material facts as to which the moving party
               contends there is no genuine issue to be tried.” S.D.N.Y. &
               E.D.N.Y. R.56.1(a). The nonmoving party must respond to each
               numbered allegation in the moving party’s statement and include,
               if necessary, a statement of the additional material facts, as to
               which a genuine issue exists. S.D.N.Y. & E.D.N.Y. R. 56.1(b). In
               the typical case, failure to respond to a Rule 56.1 statement results
               in a grant of summary judgment once the court assures itself that
               Rule 56’s other requirements have been met. T.Y. v. N.Y. City
               Dep’t of Educ., 584 F.3d 412, 417-418 (2d Cir. 2009).

Parris v. Acme Bus Corp., 956 F. Supp. 2d 384, 392 (E.D.N.Y. 2013)(emphasis added).

       Furthermore, Local Rule 56.1(c) requires:

               Each numbered paragraph in the statement of material facts set
               forth in the statement required to be served by the moving party

                                                24
               will be deemed to be admitted for purposes of the motion unless
               specifically controverted by a corresponding numbered
               paragraph in the statement required to be served by the opposing
               party.

(Italicized and boldface emphasis added); see also Giannullo v. City of N.Y., 322 F.3d 139, 140

(2d Cir. 2003)(“If the opposing party then fails to controvert a fact so set forth in the moving

party’s Rule 56.1 statement, that fact will be deemed admitted.” (citations omitted)); Taylor &

Fulton Packing, LLC v. Marco Intern. Foods, LLC, No. 09-cv-2614, 2011 WL 6329194, at *4

(E.D.N.Y. Dec. 16, 2011)(“Where a nonmovant . . . files a deficient statement, courts frequently

deem all supported assertions in the movant’s statement admitted and find summary judgment

appropriate.” (footnote omitted)). Moreover, to specifically controvert a statement of material

fact, a nonmovant is required to do so with specific citation to admissible evidence. See Local

Rule 56(d); see also Ezagui v. City of N.Y., 726 F. Supp.2d 275, 285 n.8 (S.D.N.Y. 2010)(noting

statements which a nonmovant does “not specifically deny–with citations to supporting

evidence–are deemed admitted for purposes of [movant’s] summary judgment motion”)

(collecting cases); see also Universal Calvary Church v. City of N.Y., No. 96-cv-4606, 2000 WL

1745048, *2 n.5 (S.D.N.Y. Nov. 28, 2000). As the Second Circuit has observed, “‘where there

are no[] citations or where the cited materials do not support the factual assertions in the

Statements, the Court is free to disregard the assertion.’” Holtz v. Rockefeller & Co., Inc., 258

F.3d 62, 74 (2d Cir. 2001) (quoting Watt v. N.Y. Botanical Garden, No. 98-cv-1095, 2000 WL

193626, at *1 n.1 (S.D.N.Y. Feb. 16, 2000); further citations omitted), abrogated on other

grounds by Gross v. FBL Fin. Servs., 557 U.S. 167 (2009). Indeed, “[w]here . . . the record does

not support the assertions in a Local Rule 56.1 statement, those assertions should be disregarded

and the record reviewed independently.” Id. (citing Zanghi v. Inc. Village of Old Brookville, 752

F.2d42, 47 (2d Cir. 1985) (footnote omitted)). Relatedly, it is not the role of the Court to search

                                                 25
the summary judgment record for evidence supporting a nonmovant’s opposition. See N.Y.S.

Teamsters Conf. Pension & Ret. Fund. v. Express Servs., Inc., 426 F.3d 640, 648-49 (2d Cir.

2005)(recognizing authority of district courts to institute local rules governing summary

judgment submissions, which permits courts “to efficiently decide” such motions “by relieving

them of the onerous task of ‘hunt[ing] through voluminous records without guidance from the

parties’” (further citations omitted)); Ford v. Ballston Spa Cent. Sch. Dist., Nos. 05-cv-1198, 05-

cv-1199, 2008 WL 697362, at *3 (N.D.N.Y. Mar. 13, 2008) (same); Ohlson v. Cadle Co., No.

04-cv-3418, 2008 WL 4516233, at *5 (E.D.N.Y. Sept. 30, 2008)(admonishing counsel for failing

“to provide any pinpoint citations to the deposition transcript or to direct the Court’s attention to

any particular testimony, apparently satisfied to have this Court hunt like a pig looking for

truffles buried in the transcript” (citing as comparison to United States v. Dunkel, 927 F.2d 955,

956 (7th Cir. 1991)(“Judges are not like pigs, hunting for truffles buried in briefs.”)).

                3. § 1983 Causes of Action, Generally

        Section 1983 provides for an action at law against a “person who, under color of any

statute, ordinance, regulation, custom, or usage of any State . . . subjects or causes to be

subjected, any citizen of the Unites States . . . to the deprivation of any rights, privileges, or

immunities secured by the Constitution and law.” 42 U.S.C. § 1983; see also, e.g., Herring v.

Suffolk County Police Dep’t, No. 17-cv-5904, 2018 WL 7150387, at *4 (E.D.N.Y. Oct. 19,

2018)(“[T]o prevail on any claim brought pursuant to Section 1983, a plaintiff must demonstrate

that he has been denied a constitutional right or federal statutory right and that the deprivation

occurred under color of state law.” (further citation and internal quotations omitted)) (report and

recommendation), adopted by 2019 WL 402859 (E.D.N.Y. Jan. 31, 2019). It “is not itself a

source of substantive rights”; rather, it “merely provides a method for vindicating federal rights


                                                  26
elsewhere conferred . . . .” Patterson v. County of Oneida, 375 F.3d 206, 225 (2d Cir.

2004)(quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also Lockwood v. Town of

Hempstead, No. 16-cv-3756, 2017 WL 3769253, at *2 (E.D.N.Y. Aug. 28, 2017 (stating § 1983

provides only a procedure for redress for the deprivation of rights established

elsewhere)(adopting report & recommendation). “Therefore, to prevail on a claim arising under

Section 1983, a plaintiff must establish: ‘(1) the deprivation of any rights, privileges, or

immunities secured by the Constitution and its laws; (2) by a person acting under the color of

state law.’” Lockwood, 2017 WL 3769253, at *2 (quoting Hawkins v. Nassau County Corr.

Facility, 781 F. Supp.2d 107, 111 (E.D.N.Y. 2011)).

               4. Private Individuals and Entities as State Actors

       “It is axiomatic that private citizens and entities are not generally subject to Section 1983

liability.” Hollman v. County of Suffolk, No. 06-cv-3589, 2011 WL 280927, at *4 (E.D.N.Y. Jan.

27, 2011)(citing Ciambriello v. County of Nassau, 292 F.3d 307, 323-34 (2d Cir. 2002). Thus, a

plaintiff seeking to hold a private individual or entity liable pursuant to § 1983 must first

demonstrate that person or entity acted under color of state law. See K&A Radiologic Tech

Servs., Inc. v. Comm’r of Dep’t of Health, 189 F.3d 273, 280 (2d Cir. 1999) (“Section 1983

imposes liability on anyone who, under color of state law, deprives a person ‘of any rights,

privileges, or immunities secured by the Constitution and laws.’” (citation omitted)); Estiverne v.

Esernio-Jenssen, 910 F. Supp.2d 434, 442 (E.D.N.Y. 2012)(same)(quoting K&A Radiologic).

“[A] private actor acts under color of state law when the private actor ‘is a willful participant in

joint activity with the State or its agents.’” Ciambriello v. County of Nassau, 292 F.3d 307, 324

(2d Cir. 2002)(quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 152 (1970)); see also

Estiverne, 910 F. Supp.2d at 442 (“In addition, a private entity may be liable under § 1983 if it is


                                                 27
a ‘willful participant in joint activity with the State or its agents.” (quoting Adickes v. S.H. Kress

& Co., 398 U.S. 144, 152 (1970)).

               For the purposes of section 1983, the actions of a nominally private
               entity are attributable to the state when: (1) the entity acts pursuant
               to the ‘coercive power’ of the state or is ‘controlled’ by the state
               (‘the compulsion test’); (2) when the state provides ‘significant
               encouragement’ to the entity, the entity is a ‘willful participant in
               joint activity with the [s]tate,’ or the entity’s functions are
               ‘entwined’ with state policies (‘the joint action test’ or ‘close nexus
               test’); or (3) when the entity ‘has been delegated a public function
               by the [s]tate’ (‘the public function test’).

Sybalski v. Indep. Grp. Home Living Program, Inc., 546 F.3d 255, 257 (2d Cir. 2008)(quoting

Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 296 (2001)); see also

Caballero v. Shayna, No. 18-cv-1627, 2019 WL 2491717, at *3 (E.D.N.Y. June 14,

2019)(quoting Sybalski); Herring, 2018 WL 7150357, at *4 (same). “The fundamental question

under each test is whether the private entity’s challenged actions are ‘fairly attributable’ to the

state.” Fabrikant v. French, 691 F.3d 193, 207 (2d Cir. 2012)(quoting Rendell-Baker v. Kohn,

457 U.S. 830, 838 (1982)); Caballero, 2019 WL 2491717, at *3 (quoting Fabrikant).

                       (a.) Joint Action Test

                       “Under the ‘joint action’ doctrine, a private actor can be
               found ‘to act under color of state law for § 1983 purposes if . . . the
               private party is a willful participant in joint action with the State or
               its agents.” Hollman, 2011 WL 280927, at *8 (quoting Dennis v.
               Sparks, 449 U.S. 24, 27 (1980)) (internal brackets omitted). “The
               touchstone of joint action is often a ‘plan, prearrangement,
               conspiracy, custom, or policy’ shared by the private actor and the
               [state agents].” Forbes v. City of New York, No. 05-CV-7331
               (NRB), 2008 WL 3539936, at *5 (S.D.N.Y. Aug. 12, 2008) (citing
               Ginsberg v. Healey Car & Truck Leasing, Inc., 189 F.3d 268, 272
               (2d Cir. 1999)). “Mere cooperation with a state official . . . is
               insufficient to establish state action.” Estiverne v. Esernio-
               Jenssen, 910 F. Supp.2d 434, 442 (E.D.N.Y. 2012) (citing Scotto v.
               Almenas, 143 F.3d 105, 114 (2d Cir. 1998); San Filippo v. U.S. Tr.
               Co. of N.Y., 737 F.2d 246, 252, 256 (2d Cir. 1984)). Instead, “a
               plaintiff must show that the private citizen and the state official

                                                 28
               shared a common unlawful goal.” Hollman, 2011 WL 280927, at
               *8 (internal quotations and citation omitted).

Caballero, 2019 WL 2491717, at *3.
                    (b.) Public Function Test

       “To satisfy the state action requirement under the ‘public function’ test, the private entity

must ‘perform a function that is traditionally the exclusive prerogative of the state.’” Archer v.

Econ. Opportunity Comm’n, 30 F. Supp.2d 600, 606 (E.D.N.Y. 1998)(quoting Rendell-Baker,

457 U.S. at 842); see also Caballero, 2019 WL 2491717, at *3 (“Under the public function test,

“[s]tate action may be found in situations where an activity that traditionally has been the

exclusive, or near exclusive, function of the State has been contracted out to a private entity.”

(quoting Grogan v. Blooming Grove Volunteer Ambulance Corps, 768 F.3d 259, 264–65 (2d Cir.

2014) (internal quotations and citation omitted)); Herring, 2018 WL 7150387, at *5 (quoting

Archer).

                       (c.) State Compulsion Test

       “[U]nder the ‘state compulsion’ test, a finding of state action requires that the private

entity ‘acts pursuant to the ‘coercive power’ of the state or is controlled’ by the state.” Herring,

2018 WL 7150387, at *5 (quoting Sybalski, 546 F.3d at 258; further citation omitted). Stated

differently, “[u]nder the state compulsion test, ‘a State normally can be held responsible for a

private decision only when it has exercised coercive power or provided such significant

encouragement, overt or covert, that the choice must in law be deemed to be that of the State.’”

Caballero, 2019 WL 2491717, at *4 (quoting Doe v. Harrison, 254 F. Supp.2d 338, 342

(S.D.N.Y. 2003); further citation omitted).




                                                 29
                5. Plaintiff’s § 1983 Claims

        The Court refers to its County Summary Judgment Order (see ECF No. 180) and

incorporates herein by reference the applicable law as to Plaintiffs’ (a) Malicious Prosecution

Claim (see County Summary Judgment Order, Part III(A)(4)); (b) Malicious Abuse of Process

Claim (see id. at Part III(A)(5)); (c) Interference with Familial Association Claim (see id. at Part

III(A)(6)); (d) Conspiracy Claim (see id. at Part III(A)(7)); and (e) Monell Claim (see id. at Part

III(A)(8)). As will be discussed, infra at Part III(B), it is not necessary to reach the substance of

these § 1983 claims against the Northwell Defendants.

                6. Qualified Immunity from § 1983 Liability

                Individual defendants are “‘shielded from liability for civil
                damages’” under 42 U.S.C. §1983 if ‘their conduct does not
                violate clearly established statutory or constitutional rights of
                which a reasonable person would have known.’” Wilson v. Layne,
                526 U.S. 603, 609, 119 S. Ct. 1692, 143 L. Ed.2d 818
                (1999)(quoting Harlow [v. Fitzgerald], 457 U.S. [800], 818
                [(1982)]; accord Gilles v. Repicky, 511 F.3d 239, 243 (2d Cir.
                2007). “A right is clearly established if (1) the law is defined with
                reasonable clarity, (2) the Supreme Court or the Second Circuit has
                recognized the right, and (3) ‘a reasonable defendant [would] have
                understood from the existing law that [his] conduct was
                unlawful.’” Anderson v. Recore, 317 F.3d 194, 197 (2d
                Cir.2003)(quoting Young v. Cnty of Fulton, 160 F.3d 899, 903 (2d
                Cir.1998)).

Laster v. Mancini, No. 07-cv-8265, 2013 WL 5405468, at *30 (S.D.N.Y. Sept. 25,

2013)(adopting report and recommendation). “Stated differently, an official is entitled to

qualified immunity (1) if the plaintiff has not alleged a violation of a constitutional right, (2) if

that right was not clearly established at the time of the conduct, or (3) if the official’s actions

were not objectively unreasonable in light of clearly established law.” Almonte v. City of Long

Beach, 478 F.3d 100, 109 (2d Cir. 2007) (citing Harhay v. Town of Ellington Bd. of Educ.,

323F.3d 206, at 211-12 (2d Cir. 2003)).

                                                  30
       As the Second Circuit has described it, “qualified immunity provides a broad shield,”

thereby giving officials “‘breathing room to make reasonable but mistaken judgments’ without

fear of potentially disabling liability.” Zalaski v. City of Hartford, 723 F.3d 382, 389 (2d Cir.

2013) (quoting Messerschmidt v. Millender, 565 U.S. 535, 546, 132 S. Ct. 1235, 1244 (2012)). It

“shields public officials from personal liability for official actions, ‘unless their conduct violates

clearly established constitutional rights of which an objectively reasonable official would have

known.’” Almonte, 478 F.3d at 108 (quoting Harhay, 323 F.3d at 211; further citation omitted).

       In making determinations on qualified immunity claims, the Supreme Court requires a

court to determine two matters, i.e., whether the facts alleged by the plaintiff are sufficient to

make out a violation of a constitutional right, and whether the right at issue was clearly

established at the time of the alleged misconduct. See Pearson v. Callahan, 555 U.S. 223,

232(2009) (discussing Saucier v. Katz, 533 U.S. 194 (2001)). It is within the court’s discretion

to determine which of the two inquiries to decide first. See id. at 236.

       B. The Instant Case

               1. Plaintiffs’ Rule 56.1 Statement

       In opposition to the Northwell Defendants’ Summary Judgment Motion, in continued

noncompliance with Local Rule 56.1(b) (see, e.g., County Summary Judgment Order, Part

III(B)(1)), which requires “a corresponding numbered paragraph responding to each numbered

paragraph in the statement of the moving party,” Plaintiffs’ have submitted 16 unnumbered, non-

corresponding, and predominantly unresponsive paragraphs to the Northwell Defendants’ Rule

56.1 Statement, to wit:

               [1] - At 10:50 a.m. on January 3, 2014, Lana Keenan was found
               by her father in bed with vomit on her face, head, and bedding,
               unconscious and slightly cyanotic.


                                                  31
[2] - Immediately upon her being found in this condition, CPR
was administered, and the child responded within seconds.
[3] - On January 3, 2014 at 11:17 a.m., Lana Keenan was admitted
to S.S.H., located in Bay Shore, New York.
[4] - Upon her arrival, Lana was breathing normally, had a strong
brachial pulse, perfect oxygen saturation, and normal blood
pressure.
[5] - Between 11:37 a.m. and 12:22 p.m., Lana, a three-month-old,
12 lb. baby girl, was given Narcan, Ativan, Versed, and Propofol,
after which she was intubated.
[6] - At 1:09 p.m., a CT scan of Lana’s brain showed early signs
of Hypoxic Ischemic Encephalopathy (HIE), a condition caused by
a lack of oxygenated blood flow to the brain.
[7] - At 1:18 p.m., a transport team from Cohens [sic] Children’s
Hospital arrived at S.S.H.
[8] - At 2:21 p.m., Lana departed S.S.H. via ambulance to Cohen’s
[sic] Children's Hospital.
[9] - 50 minutes later, Lana arrives at Cohen Children’s Hospital.
[10] - On January 4, 5, and 6, CT scans of Lana’s brain show the
natural progression of HIE and do not show any brain bleeds,
subdural brain hemorrhages, or traumatic brain injury.
[11] - Notwithstanding the test results, on January 4, 2014, a
report was made to the New York State Central Registry for
abused and neglected children alleging that Lana was an abused
child.
[12] - After the Suffolk Police (Special Victims Unit) closed the
case as non-criminal, on January 9, 2014, a pre-petition removal
application was made and, based upon its contents, Lana Keenan
was placed in the care of Suffolk County while Plaintiffs Damien
and Pierce Keenan were placed in foster care with their maternal
grandparents. Simultaneous with the removal to foster care,
Orders were issued prohibiting Sara and Padraig Keenan from
having any contact whatsoever with any of their children. This
translated to mean the parents were, under the threat of jail, barred
from being bedside with their infant daughter.
[13] - On January 13, 2014, a petition alleging severe abuse was
filed in the Family Court alleging that Lana sustained widespread
bleeding in her brain, spinal cord injury, and injuries to her neck
ligaments and further, that the injuries are those as seen when
shaking an infant.
[14] - On February 6, 2014, Lana Keenan passed away, and a full
autopsy, including an extraordinary neuropathology examination
which required the intact removal of Lana’s entire spine, spinal
cord, and vertebra, was conducted.




                                 32
               [15] - A preliminary autopsy report revealed no trauma, and a
               final report dated June 24, 2014 concluded Lana suffered no
               traumatic injury to her brain, neck, or spine.
               [16] - In February of 2015, after a trial, the case against Sara and
               Padraig was dismissed, and their surviving children were returned
               to them.

(Plaintiffs’ 56.1 Statement (emphasis added; bracketed numbers added).) That is, Plaintiffs have

not specifically controverted the Northwell Defendants’ Rule 56.1 Statements, which the

relevant rule, Local Rule 56.1(c), unambiguously requires. Further, as the Plaintiffs have put

forth bald statements of fact, they have also failed to comply with Local Rule 56.1(d), which

dictates that “[e]ach statement by the movant or opponent pursuant to Rule 56.1(a) and (b),

including each statement controverting any statement of material fact, must be followed by

citation to evidence which would be admissible, set forth as required by Fed. R. Civ. P. 56(c).”

(emphasis added). The Second Circuit has stated that “where there are no[] citations or where

the cited materials do not support the factual assertions in the Statements, the Court is free to

disregard the assertion.” Holtz, 258 F.3d at 74. (See also Reply at 3, note 2 (collecting cases).)

       The Northwell Defendants argue that “[h]ere, where the Northwell Defendants’ 56.1

Statement is so thoroughly researched and bristles with record citations whereas the skeletal

Counterstatement lacks any evidentiary foundation and is really nothing more than assertions, it

makes sense to apply the Rule as written in line with the case law cited and to deem the

Northwell Defendants’ Statement admitted.” (Reply at 3.) They further contend that

“[P]laintiffs’ unsupported Counterstatement actually endorses many of the undisputed facts set

forth in [their] . . . Rule 56.1 Statement [] and is largely consonant with it.” (Id. (comparing




                                                 33
Plaintiffs’ Rule 56. 1 Statement, ¶¶ 3, 7 & 11, 12 with Northwell’s Rule 56.1 Statement, ¶¶39, 50

& 70); see also id. at 4 (comparative citations omitted).) Finally, because the “Plaintiffs make no

response to” ¶¶1-27, 34-38, 40, 41, 45-47, 49, 51, 52, 54-69, 71-92, 94, 97-109, 112-17, 119, and

120, the Northwell Defendants assert the Plaintiffs have admitted them. (Id. at 4.) The Court

agrees. Hence, the Northwell Defendants’ Rule 56.1 Statements are deemed admitted for

purposes of the Summary Judgment Motion. See Giannullo, 322 F.3d at 140 (where opposing

party fails to controvert a fact, that fact is deemed admitted); Taylor & Fulton, 2011 WL

6329194, at *4 (deeming admitted facts asserted in a movant’s Rule 56.1 Statement where

nonmovant’s Rule 56.1 Statement is deficient); see also Ezagui, 726 F. Supp.2d at 285 n.8

(deeming admitted Rule 56.1 Statements not specifically denied with citations to supporting

evidence for purposes of deciding summary judgment motion); New World Sols., Inc. v.

NameMedia Inc., 150 F. Supp.3d 287, 305 (S.D.N.Y. 2015) (“[I]f a party fails to properly

support a statement by an adequate citation to the record, the Court may properly disregard that

assertion.”); Emanuel v. Griffin, No. 13-cv-1806, 2015 WL 1379007, *2 (S.D.N.Y. Mar. 25,

2015). The Court also notes that in their Rule 56.1 Statement, the Plaintiffs make no mention of

the Northwell Trio; nor is there any statement regarding customs or policies of the Northwell

Hospital Entities [or that any one of the Northwell Trio was a policymaker].

               2. Plaintiffs’ Attempt to Present Disputed Facts

       As they did in opposition to the County Defendant’s Summary Judgment Motion, in their

Opposition, the Plaintiffs cite to evidence in the record to dispute the facts put forth by the

Northwell Defendants in their Rule 56.1 Statement. However, the Court is not persuaded.



12
  The Court and the Northwell Defendants assigned paragraph numbers to the unnumbered,
“bulleted” paragraphs contained in Plaintiffs’ Rule 56.1 Statement “for ease of identification”.
(Reply at 3, note 4.) Those numbers are the same.
                                                 34
Indeed, as the Northwell Defendants astutely state, “much of the scattered ‘evidence’ that

[P]laintiffs do tender in their [O]pposition . . . is inadmissible and should be excluded.” (Reply

at 4.) In addition to “avoid[ing] hundreds of pages of admissible medical records submitted as

part of the record of this motion, making no mention of them in their [Opposition], except for a

single progress note[,] Plaintiffs also eschew deposition transcripts,” failing to “cite the

depositions of any of the key parties.” (Id. at 5 (emphasis in original).) Rather, the Northwell

Defendants argue, the Plaintiffs rely on declarations which “are all inadmissible in whole or in

part.” (Id. at 5-6.) More particularly, the Northwell Defendants assert that the declarations of

Attorneys Theresa Mari (“Mari”) (Father’s counsel in Protective Proceedings) and Robert

Venturo (“Venturo”) (Mother’s counsel in Protective Proceedings) should be excluded pursuant

to Rule 37(c)(1) of the Federal Rules of Civil Procedure because “neither Ms. Mari nor Mr.

Venturo was ever disclosed by [P]laintiffs as a potential witness pursuant to Fed. R. Civ. P.

26(c)” and the Plaintiffs cannot show that their failure to disclose Mari and Venturo previously

was justified or harmless. (See Reply at 11 (citing Ex. MM (Pls.’ Rule 26(a)(1) Prelim. Discl.),

attached to Rosof Reply Decl.)); see also id. at 12 (arguing that Venturo’s declaration is

essentially an expert opinion concerning Family Court practice and procedure, but since Venturo

was never identified as an expert witness, his declaration should be excluded) and note 7

(collecting cases).) The Court agrees. 13 The Northwell Defendants also posit that, while



13
   By way of further example, the Court notes that the declaration of Dr. Robert Peyster, M.D.,
the Plaintiffs’ medical expert, does not comply with 28 U.S.C. § 1746, as it was not made under
penalty of perjury. (See Ex. 6, attached to Del Col. Decl.) See generally, e.g., Yearwood v.
LoPiccolo, No. 95-cv-2544, 1998 WL 474073, at *5 (S.D.N.Y. Aug. 10, 1998)(declining to
consider unsworn declaration that did not comply with 28 U.S.C. § 1746 when ruling on a
summary judgment motion). Moreover, notwithstanding stating his declarations were made
“after being duly sworn,” there is no notary jurat indicating that Dr. Peyster swore to or affirmed
the truthfulness of his declarations. Therefore, the Court need not consider it. See generally,
e.g., White v. Sears, Roebuck & Co., No. 07-cv-4286, 2009 WL 1140434, *3 (E.D.N.Y. Apr. 27,
                                                  35
Attorney McCarthy (“McCarthy”) (counsel for Lana and the Brothers in Protective Proceedings)

was identified as a potential witness, “her Declaration is still objectionable because it is not

limited to matters within her personal knowledge as a fact witness (see Fed. R. Civ. P. 56(c)(4)),

and is riddled with inadmissible hearsay about what various other people allegedly told her (e.g.,

McCarthy Decl. ¶¶3-5, 7-9, 10, 12-13).” (Id. at 12.) This Court has already reached the same

conclusion. (See County Summary Judgment Order at 35, note10, and 36 (declining to consider,

inter alia, McCarthy Aff.).)

        Furthermore, as stated in the County Summary Judgment Order, “to the extent Plaintiffs

cite to an entire exhibit, without greater specificity, the Court need not consider it.” (County

Summary Judgment Order at 26; see also id. at 27 (collecting cases).) And, consistent with

deciding the County’s Summary Judgment Motion, here, where the Plaintiffs provided pinpoint

citations, the Court reviewed the cited evidence, but found it wanting. For example, in support

of their contention that

                Plaintiffs can now prove that while swearing to the fact that Lana
                was violently shaken, evidence, like CT scans, which proved Lana
                had no traumatic brain injury or subdural hemorrhages in her brain
                were withheld and in its place appear false and patently untrue
                allegations of “widespread bleeding in her brain and neck,”
                “spinal cord injury,” and “widespread brain damage that is
                traumatic in nature,” such as “seen when shaking an infant.”

(Opp’n at 3 (emphasis in original)), Plaintiff cite to, inter alia, their Exhibits 4 (at pages 44, 46-

48), and 5 (at pages 11-23). However, neither exhibit demonstrates that any evidence was

withheld or that other, false evidence was substituted. Rather, Exhibit 4 is the Family Court trial

transcript of the direct and cross-examination testimony of Dr. Johnson, a neuroradiologist who,




2009)(stating “unsworn documents should be disregarded in evaluating a motion for summary
judgment”).
                                                  36
at the request of Hoffman-Rosenfeld, “reviewed many of the neuroradiology films that [Lana]

had” (id. at 11:7-8) and testified, inter alia, that the images of Lana’s brain showed an increase

of swelling over time (id. at 47:8-10) and a “very severe injury” (id. at 47:20-22). Exhibit 5 is

the transcript of the deposition testimony of Dr. Mir regarding his interpretation of Lana’s

January 3, 2014 head CT, during which he testified, inter alia, that while there was no evidence

of widespread subdural hemorrhaging in that scan, there was evidence of brain damage, but that

he could not state with certainty the specific cause of the injury, i.e., whether or not the injury

was traumatic in nature. (Id. at 13:1-4, 16-2014:19-15:15.) Further to the extent that Plaintiffs

rely on these exhibits to demonstrate there was no traumatic brain injury (see Opp’n at 6 (citing

Ex. 4 at 25, 46-48; Ex. 5 at 9-21)), that is unavailing. Dr. Johnson did not testify about trauma

and Dr. Mir testified that he could not specifically determine, one way or the other, whether

trauma was the cause of Lana’s brain injury. Hence, at best, Plaintiffs mischaracterize Dr. Mir’s

testimony that he was “unequivocal” that there was “no evidence of trauma”. (Opp’n at 7

(without citation to the record).

       Plaintiffs also attempt to interject evidence into the record through their Opposition in

their reliance on Exhibits 13 and 14 in support of their sweeping contention:

               Together, Hoffman-Rosenfeld, Mittler, and Gilleran not only took
               witness statements, reported to and advised CPS workers and
               senior official, but were essential in the decision-making process of
               whether or not to initially prosecute and, later on after the autopsy
               was released, continue to prosecute.

(Opp’n at 10 (citing Ex. 13 at 37-38; and Ex. 14 at 19-20, 35, 41, 45).) Exhibit 13 is the

transcript from the deposition of Attorney Steven Nacht, who represented CPS in the Family

Court trial of the Parents. The essence of Attorney Natcht’s cited testimony is that Hoffman-

Rosenfeld advised him that the Medical Examiner’s autopsy did not rule out trauma as causing


                                                  37
Lana’s brain injuries; thus, at most, there is implicit support for the notion that Hoffman-

Rosenfeld “reported” certain information to a CPS representative. However, the balance of the

Plaintiffs’ statement finds no support in cited material. The other cited exhibit, Exhibit 14, is the

transcript from Attorney Jeffrey Tavel’s deposition, who testified that Hoffman-Rosenfeld’s

“opinion was instrumental in whether or not th[e] prosecution went forward” (id. at 19:6-12);

however, Tavel also identified numerous people who met to discuss Lana’s case (see id. at

19:21-20:12 14). He further acknowledged that Hoffman-Rosenfeld was “intimately involved in

presenting [CPS’s] case” (id. at 35:22-25), in that she was advising Tavel on medical issues (see

id. at 36:2-3; see also id. at 36:5-8 (“Q: [Hoffman-Rosenfeld] is the single contact that you are

having on a routine basis about medical evidence being presented in the case? A: That’s fair.”).)

Importantly, when asked if it was Hoffman-Rosenfeld and CPS that decided whether or not to

initiate the Protective Proceedings, Tavel testified:

               A:      It would only be CPS making that decision.
               Q:      It is ultimately CPS’s decision based on what they are
                       hearing from Dr. Hoffman-Rosenfeld and their other
                       investigation or research?
               A:      Yes.

(Id. at 41:2-12 (emphasis added).) At best Tavel’s cited testimony indicated that Hoffman-

Rosenfeld “advised” CPS’s attorney, and not the asserted “CPS workers and senior officials”,

about medical issues in the Protective Proceeding.

       In sum and even assuming, arguendo, that the Northwell Defendants’ Rule 56.1

Statements were not deemed admitted, Plaintiffs have not pointed to any admissible evidence

that the Northwell Defendants, acting under color of state law, intentionally deceived and


14
   Attorney Tavel identified: his supervisor, Michael Heiser; CPS worker Pidel; CPS supervisor
Peterson; the Northwell Trio; Dr. Johnston, a radiologist; “a couple of nurses”; and “one or two
others”.

                                                 38
mislead the CPS workers or otherwise conspired with CPS and its employees, in maliciously

commencing and continuing the Protective Proceedings and thereby causing the alleged

egregious violations of the Plaintiffs’ constitutional rights.

               3. The Northwell Defendants Did Not Act Under Color of State Law

       “State action ‘occurs were the challenged action of a private party is fairly attributable to

the state.’” Hollander v. Copacaban, 624 F.3d 30, 33 (2d Cir. 2010) (quoting Logan v.

Bennington Coll. Corp., 72 F.3d 1017, 1027 (2d Cir. 1995); further citation and internal

quotation marks omitted).

                       (a.) Plaintiffs Fail to Satisfy the Joint Action Test

       Plaintiffs argue that the Northwell Trio did much more than simply ‘make a report’”

(Opp’n at 21), i.e., they “conspired with each other to advance a false narrative and took

advantage of the plainly incompetent CPS workers . . . .” (id. at 22-23) to cause the Protective

Proceedings to be brought against the Parents (see id. at 22). Without benefit of citation, the

Plaintiffs contend: “It is an inescapable conclusion that [the Northwell Trio] is best described as

part of the investigative team and an integral part of the prosecutorial apparatus acting more like

detectives than doctors.” (Id. at 25.) However, there is no admissible evidence in the recording

supporting this position, which the Court liberally construes as Plaintiffs’ attempt to satisfy the

Joint Action Test by claiming a conspiracy between the Northwell Defendants and CPS. (See id.

at 26.) See also Caballero, 2019 WL 2491717, at *3 (“The touchstone of joint action is often a

‘plan, prearrangement, conspiracy, custom, or policy’ shared by the private actor and the [state

agents].”)(quoting Frobes, 2008 WL 3539936, at *5). In the absence of such evidence, Plaintiffs

cannot show the Northwell Defendants acted in concert with CPS to commit any unconstitutional




                                                  39
act. See id. at *3, note 6 (noting the Joint Action Test and a § 1983 conspiracy claim are subject

to the same standard (citing Ciambriello, 292 F.3d at 323-24; further citation omitted)).

         The Court’s conclusion that Plaintiffs cannot satisfy the Joint Action Test in buttressed

by Estiverne, where the district court found insufficient evidence of the defendants acting under

color of state law. 910 F. Supp.2d at 442. There, a nine-month-old child presented with an

unusual fracture for his age; however; “the fact that Adult Plaintiffs had no explanation for the

fracture,” and the child was unable to explain his injury, the defendant doctor directed the

hospital social worker to file a report of suspected child abuse. Id. at 437, 440. That report

prompted an investigation by the ACS, 15 which assigned an ACS caseworker to further

investigate the suspected abuse. See id. at 440. Part of the ACS caseworker’s investigation was

speaking with the doctor; the doctor also spoke with ACS’s attorney. See id. at 440, 441. The

doctor “did not express an opinion as to whether the [child] was being abused, nor did she

express any opinion as to whether ACS should file a petition to have [the child] or his siblings

removed from Adult Plaintiff’s household.” Id.; see also id. at note 12 (finding, despite

Plaintiff’s assertion that doctor “withheld exculpatory evidence from ACS,” that there was no

evidence to support same). Since the only role the doctor and hospital, both private actors,

played in ACS’s investigation, and subsequent filing of a removal petition, was providing

medical opinions, there was no showing that those defendants willfully participated in joint

activity with ACS, i.e., they did not act under color of state law; therefore, there was no basis to

impose § 1983 liability on them. See id. at 441, 442. The same holds true here. Lana suffered a

traumatic injury which, because she was an infant, she could not explain and for which the

Parents did not provide a satisfactory explanation (see NW 56.1 Statement, ¶¶65, 86, 89). After



15
     (See, e.g., County Summary Judgment Order at 43, note 18.)
                                                 40
consultation among doctors (see id. at p¶68-69), a social worker made a mandated report of

suspected child abuse based upon Lana’s condition (see id. at ¶70), which prompted an

investigation by CPS (see id. at ¶¶72-73, 79, 80). Hoffman-Rosenfeld and Mittler provided

medical opinions to CPS, but did not conclude that Lana had been abused (see id. at ¶¶89-93.) It

was CPS’s decision to commence the Protective Proceedings, and not that of Hoffman-

Rosenfeld. (See id. at ¶93-94.) Additional input and updates from the Northwell Defendants as

CPS’s source for medical information regarding Lana’s case, which presented a dynamic

situation, does not morph the Northwell Defendants from private actors into persons or entities

acting under color of state law since “[m]ere cooperation with a state official or investigatory

agency is insufficient to establish state action.” Id. at 442 (citing Scotto v. Almenas, 143 F.3d

105, 114 (2d Cir. 1998)(further citation omitted). Thus, upon the record presented, Plaintiffs

have failed to satisfy the Joint Action Test in establishing the requisite state action.

                       (b.) Plaintiffs Fail to Satisfy the Public Function Test

       The Northwell Defendants argue that the Plaintiffs have failed “to proffer [admissible]

evidence . . . that the County Defendants did not make the decision to file for removal, did not

conduct their own investigation[,] and that the private Northwell Defendants, separate and apart

from providing a medical opinion as mandated reporters, in essence usurped the State’s

decision.” (Reply at 15.) The Court agrees. As an initial matter, “care of patients by doctors is

not a function that is ‘exclusively reserved by the state.’” Herring, 2018 WL 7150387, at *5

(quoting Sybalski, 546 F.3d at 260); cf., e.g., Caballero, 2019 WL 2491717, at *4 (finding that

hospital which provided prisoner with medical care, even after admitting prisoner to the hospital,

was not enough to find hospital a state action under the Public Function Test). Neither can the

reporting of suspected child abuse and neglect by mandatory reporters, such as the Northwell


                                                  41
Defendants, nor cooperating with the subsequent investigation into that report, be deemed a

tradition, exclusive function of the State, since, by its very nature, the State’s mandatory

reporting statute contemplates assistance from certain non-state actors. See N.Y. Soc. Serv. Law

§ 413(1)(a) (listing as mandatory reporters, inter alia, “any physician; registered physician

assistant; surgeon; medical examiner; coroner; . . . optometrist; . . . resident; intern; . . . registered

nurse; social worker; emergency medical technician; . . . hospital personnel engaged in the

admission, examination, care or treatment of persons; . . .”); see also Estiverne, 910 F. Supp.2d

at 440, n.10 (noting certain professionals, including physicians, are required to report suspected

abuse). Hence, to hold the Northwell Defendants liable under § 1983 for fulfilling their

mandatory statutory duty, in the absence of any evidence of bad faith, see, e.g., J.C. v. Mark

Country Day School, No. 03-cv-1414, 2007 WL 201163, at *6-7 (E.D.N.Y. Jan. 23,

2007)(stating that, in the absence of evidence of bad faith, mandator reporter’s reporting

suspected abuse benefits from presumption of good faith), would be, at best, illogical.

Moreover, “[w]hen a private hospital admits and performs tests on a child for medical reasons,

the hospital is not subject to liability under § 1983, even if concerns of abuse partially inform the

decision.” Estiverne, 910 F. Supp.2d at 442 (citing Kia P. v. McIntyre, 235 F.3d 749, 756-57 (2d

Cir. 2000)). Here, despite the Plaintiffs’ proclamations to the contrary (see Opp’n at 27 (baldly

stating, “In the action being scrutinized here, it has been proved that [the Northwell Trio] acted

as ‘investigators’ and, as part of the ‘investigation’ apparatus, performed many functions that

would ordinarily be undertaken by the State, and it was Northwell’s conclusion regarding

“shaken baby’ that cornered the petitions.”)(emphasis in original)), there is no admissible

evidence supporting their contention that CPS relinquished to the Northwell Trio, or any of the

other Northwell Defendants, its traditional, exclusive role of investigating the report of the


                                                   42
suspected abuse of Lana and deciding, thereafter, whether to initial removal proceedings in

Family Court against the Parents. To the extent Plaintiffs rely on the allegations in their

Amended Complaint to satisfy the Joint Action Test (see id. (“It is also alleged that Hoffman-

Rosenfeld was instrumental in the investigation and literally controlled the flow of medical

misinformation which lead to the wrongful deprivation of liberty;” and “[G]iven the allegations

regarding the united, indeed inseparable actions of the Northwell defendants and CPS, both

properly qualify as State actors whose gross misconduct led to constitutional harm . . . .”)), that is

patently insufficient at the summary judgment stage. See, e.g., McKenna v. Wright, 386 F.3d

432, 436 (2d Cir. 2004)(“[W]ith a motion for summary judgment adequately supported by

affidavits, the party opposing the motion cannot rely on allegations in the complaint, but must

counter the movant’s affidavits with specific facts showing the existence of genuine issues

warranting a trial.” (citing Fed. R. civ. P. 56(c) (emphasis added)); Weinstock v. Columbia Univ.,

224 F.3d 33, 41 (2d Cir. 2000)(instructing that to defeat summary judgment, the non-movant

must “go beyond the paper allegations of the pleading” and set forth specific facts showing that

there is a genuine issue for trial); Patacca v. CSC Hldgs, LLC, No. 16-cv-679, 2019 WL

1676001, *17 (E.D.N.Y. Apr. 17, 2019) (same). Instead, as the Northwell Defendants state:

“[P]laintiffs have tendered nothing but speculation that CPS abdicated all responsibility for its

own decision-making as part of a grand conspiracy to cover up alleged medical malpractice . . .

and alleged CPS incompetence” (Reply at 16), which falls short of establishing state action under

the Public Function Test.

                       (c.) Plaintiffs Fail to Satisfy the State Compulsion Test

       “A finding of state action through state compulsion ‘requires actual coercion by a state

actor that impacts upon the private physician’s decision-making.’” Herring, 2018 WL 7150387,


                                                 43
at *5 (quoting Doe v. Harrison, 254 F. Supp.2d 338, 342 (S.D.N.Y. 2003); further citation

omitted). Since the theory of Plaintiffs’ case is, essentially, that the Northwell Defendants,

especially Hoffman-Rosenfeld, usurped CPS’s investigation of suspected abuse of Lana and

CPS’s decision to initiate the Protective Proceedings against the Parents, it is not surprising that

the Plaintiffs have not put forth any argument of state action pursuant to the State Compulsion

Test. (See also County Summary Judgment Order, Part III(B)(4) (discussing waiver of claim

when plaintiff fails to argue in support of such claim, and collecting cases).) Nor is there any

admissible evidence which would support such a conclusion.

                                                ***

       In sum, having failed to establish under the Joint Action, Public Function, or State

Compulsion Test that any of the Northwell Defendants’ actions were fairly attributable to the

County Defendants, i.e., the State, the Plaintiffs are unable to meet the requisite showing that the

Northwell Defendants acted under color of state law. See K&A Radiologoy, 189 F.3d at 280

(holding that plaintiff seeking to hold a private individual or entity liable pursuant to § 1983 must

first demonstrate such person or entity acted under color of state law). In turn, that precludes the

Plaintiffs from bringing § 1983 claims against the Northwell Defendants since claimed

deprivations of Constitutional rights must be shown to have been perpetrated by persons or

entities acting under color of state law. See, e.g., West v. Atkins, 487 U.S. 42, 48 108 S. Ct. 2250

(1988)(“To state a claim under 1983, a plaintiff must alleged the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” (emphasis added). Because the Court

finds no state action on the part of the Northwell Defendants, it need not decide whether the

Northwell Defendants violated Plaintiffs’ constitutional rights. Cf., e.g., J.C. v. Mark County


                                                 44
Day School, No. 03-cv-1414, 2007 WL 201163, at 4 (E.D.N.Y. Jan. 23, 2007) (finding it

unnecessary to address plaintiff’s constitutional claims where defendants were found not to be

state actors within the meaning of § 1983).

               4. Immunity to the Plaintiffs’ § 1983 Claims

       Even if the Court were to find the Northwell Defendants were state actors, qualified

immunity would shield them from § 1983 liability. As the Northwell Defendants aptly assert,

qualified immunity:

               is based on “the need to avoid the impossible burden that would
               fall upon all our agencies of government if those acting on behalf
               of the government were unduly hampered and intimidated in the
               discharge of their duties by a fear of personal liability[,]” Filarsky
               [v. Delia], [566 U.S. 377,] 132 S. Ct. [1657,] 1662 [(2012)]
               (internal quotation marks omitted), and ensures “that those who
               serve the government do so with the decisiveness and the judgment
               required by the public good[,]” id. at 1662 (internal quotation
               marks omitted). Toward that end, it affords officials “breathing
               room to make reasonable but mistaken judgments” without fear of
               disabling liability. Zalaski v. City of Hartford, 723 F.3d 382, 389
               (2d Cir. 2013). Qualified immunity employs a deliberately
               “forgiving” standard of review that “provides ample protection to
               all but the plainly incompetent or those who knowingly violate the
               law.” Id. (citations omitted). This is particularly true in child
               abuse and neglect proceedings, where the standard is applied
               deferentially. See Shapiro, 2004 WL 2698889, at *19-20.

(Support Memo at 7-8.)

       The alleged incompetence complained of by Plaintiffs is that of the CPS employees. (See

Opp’n at 21.) As to the Northwell Trio, particularly Hoffman-Rosenfeld, the Plaintiffs would

fault them for conveying information to CPS, asserting that it was the Trio who had absolute

control over the information used by CPS in its investigation and Petitions. (See id. at 22

(“Defendant Hoffman-Rosenfeld’s stubborn insistence, coupled with the sway she had over CPS,

the County attorney and the Attorney For the Children . . . . , is, in large part, responsible for the


                                                  45
emotional and constitutional harm inflicted on the Keenans. (Exs. ‘15’ and ‘16’)[.]”.) It appears

that Plaintiffs take the position that the Northwell Defendants’ conveyance of information

regarding Lana to CPS was, in some manner, “shocking, arbitrary and egregious,” thereby

stripping them of qualified immunity. (See id. at 23 (“Plaintiffs understand that while CPS

caseworkers are afforded ‘unusual deference’ in removal proceedings, [this] standard of review

does not permit ‘shocking, arbitrary, and egregious’ acts such as those appearing in the

Complaint and proven during discovery.” (emphases in original)); see also id. at 24 (baldly

contending that the Northwell Trio “acted as undercover investigators, made critical

determinations that propelled the case forward, interviewed witnesses, gave reports, filtered

medical information, and advised caseworkers and counsel while convincing everyone at CPS to

go forward and seek Orders of Protection and removal”).) However, the unrebutted evidence

demonstrates otherwise. (See NW 56.1 Statement, ¶¶93-94.)

       Further, given the Second Circuit’s deferential standard in the context of child abuse or

neglect proceedings, “emphasizing that ‘courts must apply the ‘reasonable basis’ test to permit

investigators considerable discretion in the abuse context,” Shapiro, 2004 WL 2698889, at *19

(quoting Wilkinson, 182 F.3d at 106), together with the dearth of evidence that any of the

Northwell Defendants were plainly incompetent or knowingly violate the law, there would be no

basis to deny the Northwell Defendants qualified immunity in this instance. Indeed, the

Northwell Defendants would have knowingly violated the law if they had not made their report

of suspected abuse. See N.Y. Soc. Serv. L. § 411, et seq. (“CPSA”); see also J.C. v. Mark

County Day School, No. 03-cv-1414, 2007 WL 201163, at *6 (“Mandated reporters need not

await conclusive evidence of abuse or maltreatment but must act on their reasonable suspicions

and the law allows them a degree of latitude to err on the side of protecting children who may be


                                                46
suffering from abuse.” (quoting Isabelle V. by Neyes F. v. City of N.Y., 150 A.D.2d 312, 312, 541

N.Y.S.2d 809, 810 (1st Dep’t 1989)); Storck v. Suffolk County, Dep’t of Soc. Servs., 62 F.

Supp.2d 927, 945 (E.D.N.Y. 1999) (“The CPSA makes the failure to report a reasonable

suspicion of abuse a criminal offense.” (citing N.Y. Soc. Serv. L. §420)). On the record

presented, and assuming, arguendo, that they were found to be state actors, there are no material

disputed facts that would strip the shield of qualified immunity from the Northwell Defendants in

defense of Plaintiffs § 1983 claims against them.

               5. Plaintiffs’ Pendant State Law Claims

       Regarding their pendant state law causes of action against the Northwell Defendants,

having determined that the Northwell Defendants are entitled to summary judgment on all of

Plaintiffs’ § 1983 claims, the Court declines to exercise supplemental jurisdiction over their

remaining state law claims. See 28 U.S.C. § 1367(c)(3); see also Pension Benefit Guar. Corp. v.

Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705, 727 (2d Cir. 2013) (“It is well to recall that ‘in

the usual case in which all federal-law claims are eliminated before trial, the balance of factors to

be considered under the pendent jurisdiction doctrine—judicial economy, convenience, fairness,

and comity—will point toward declining to exercise jurisdiction over the remaining state-law

claims.’” Valencia ex rel. Franco v. Lee, 316 F.3d 299, 306, (2d Cir)(2003)(quoting Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1998)); Kolari v. New York-Presbyterian Hosp.,

455 F.3d 118, 122 (2d Cir. 2006)(same).




                                                 47
                                                ***

       The Court has considered the Plaintiffs’ remaining arguments in opposition to the

Summary Judgment Motion and finds them to be without merit. 16




16
   Plaintiffs’ letter motion seeking to strike the Northwell Defendants’ Reply or, alternatively, be
allowed to file a sur-reply (hereafter, the “Strike Motion”) (see ECF No. 174), is denied.

               “Rule 12(f) [of the Federal Rules of Civil Procedure] allows a
               court to strike pleadings only.” McKinney v. Dzurenda, No.
               3:10CV880 AVC, 2013 WL 1296468, at *1 (D. Conn. Mar. 27,
               2013). Objections to motions are not pleadings. See Fed. R. Civ.
               P. 7(a) (pleadings only include complaint; third-party complaint;
               answer to complaint, counterclaim, crossclaim, or third-party
               complaint; and a reply to an answer, if ordered by the court). It is
               therefore inappropriate to strike [Defendant’s] Objection. See
               Santiago v. Owens-Illinois, Inc., No. CIV 3:05CV00405 JBA,
               2006 WL 3098759, at *1 (D. Conn. Oct. 31, 2006)(denying motion
               to strike opposition memorandum); McKinney v. Dzurenda, No.
               3:10CV880 AVC, 2013, at *1 (D. Conn. Mar. 27, 2013)(denying
               motion to strike plaintiff’s declaration).

Britt v. Elm City Cmtys, No. 3:17-cv-2159, 2018 WL 3574866, at *2 (D. Conn. July 24,
2018)(bracketed matters added). By extension, the same holds true as to reply memoranda.
Moreover, there is no basis to grant the Strike Motion as there is no redundant, immaterial
impertinent, or scandalous matter in the Northwell Defendants’ Reply. See Fed. R. Civ. P. 12(f)
(“The court may strike from a pleading . . . any redundant, immaterial, impertinent, or
scandalous matter.”).
         Regarding Plaintiffs’ alternative relief, i.e., permission to file a sur-reply, this Court’s
Individual Rule 4(G) clearly states that “all motion briefs, including reply briefs are to comply
with the Court’s Local Rules . . . [,] and [n]o rebuttal, sur-reply, etc., shall be accepted.” SJF
Individual Rule 4(G) (emphasis in original). Since December 19, 2016, the parties have been on
notice that their dispositive motions were to be filed in accordance with the undersigned’s
Individual Rules. (See Dec. 19, 2016 Minute Entry (ECF No. 96).) “Motions for leave to file
sur-reply information . . . are subject to the sound discretion of the court.” Barbour v. Colvin,
993 F. Supp.2d 284, 287 (E.D.N.Y. 2014)(citation omitted). Having consider Plaintiffs’
arguments in support of their Strike Motion, in conjunction with the fact that the parties were on
notice that the Court does not accept sur-replies, the Court finding no basis to waive Individual
Rule 4(G) in this instance.
         To the extent Plaintiffs are seeking the same relief as to the County Defendants, for the
same reasons as stated above, the Strike Motion is denied.
                                                 48
IV.     Conclusion

        Accordingly, after drawing all inferences and resolving all ambiguities in favor of the

Plaintiffs, and finding that no rational jury could find in Plaintiffs’ favor that the Northwell

Defendants were acting under color of state law, which finding is required to sustain Plaintiffs’

§ 1983 causes of action against the Northwell Defendants, IT IS HEREBY ORDERED that the

Northwell Defendants’ Summary Judgment Motion is GRANTED to the extent that:

        A. Plaintiffs’ Counts 1-6 are dismissed with prejudice as to the Northwell Defendants;

        B. Plaintiffs’ pendent state-law claims are dismissal without prejudice as to the

Northwell Defendants; and

        C. The Clerk of Court is directed to enter judgment in favor of the Northwell Defendants

and, thereafter, close this case.

        The July 31, 2019 Pretrial Conference is marked off the Court’s calendar.



        SO ORDERED this 29th day of July 2019 at Central Islip, New York.

                                                       /s/ Sandra J. Feuerstein
                                                       Sandra J. Feuerstein
                                                       United States District Judge




                                                  49
